  Case 2:19-cv-00040-LGW-BWC Document 91 Filed 09/09/20 Page 1 of 1

                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                              United States District Court


                     FOR THE SOUTHERN DISTRICT OF GEORGIA                          By casbell at 8:29 am, Sep 09, 2020

                              BRUNSWICK DIVISION


 NEW COVENANT CHURCH, INC., et al.,

                Plaintiffs,                                 CIVIL ACTION NO.: 2:19-cv-40

        v.

 CARLA FUTCH, et al.,

                Defendants.


                                            ORDER

       The parties participated in Court-assisted mediation in this case on September 8, 2020.

Doc. 87. To assist with this process, the Court stayed all deadlines in this case until further

order. Id. The parties were unable to reach a settlement during the Court-assisted mediation but

continue their negotiations. To facilitate ongoing settlement negotiations, the Court EXTENDS

the stay in this case up to and including September 15, 2020. The Court ORDERS the parties to

file a joint status report on or before September 15, 2020, informing the Court of whether they

were able to reach a settlement or, if not, whether they request any extensions or modifications to

the still-pending deadlines.

       SO ORDERED, this 9th day of September, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
